Citation Nr: 1004194	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975, November 1990 to April 1991, and June 1996 to 
March 1997.  Further, the record reflects he has had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied service connection 
for the Veteran's hearing loss.

For the reasons addressed below, the Board finds that further 
development is required in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to comply with 
these duties.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

In this case, the Veteran contends that he developed hearing 
loss due to in-service noise exposure, to include the noise 
from scud missiles while stationed in Saudi Arabia.  As the 
RO acknowledged scud missile attacks as a stressor in 
granting service connection for posttraumatic stress disorder 
(PTSD) in the June 2005 rating decision, this account of in-
service noise exposure must be conceded.

The Board also notes that a May 2005 VA audio examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
10
10
10
15
11
LEFT
80
65
75
75
90
76

Speech recognition scores were 95 percent for the right ear, 
and zero (0) percent for the left ear.  As such, the Veteran 
does not have a hearing loss disability of the right ear as 
defined by 38 C.F.R. § 3.385.  Although he does have a 
hearing loss disability of the left ear, the RO denied the 
claim on the basis that there was no evidence linking this 
disability to military service.  The RO also emphasized the 
fact that outpatient treatment records dated in November 2001 
note the Veteran reported decreased hearing in his left ear 
of one year's duration; there had been no trauma, but he was 
exposed to loud noise on the left side one year ago and had 
not heard well since that time.

Despite the foregoing, the Board notes that the Veteran 
submitted a copy of a January 1999 service examination and 
concurrent Report of Medical History in conjunction with his 
May 2007 Substantive Appeal which indicates the presence of a 
hearing loss disability prior to what is documented in the 
November 2001 outpatient records.  For example, on the Report 
of Medical History, he indicated that he had experienced 
hearing loss.  The examination itself also indicates a 
hearing loss disability of the left ear.  Specifically, 
audiological examination conducted in conjunction with this 
examination showed revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
50
55
35
30
25

Initially, the Board notes that the Veteran did not 
specifically waive having this evidence initially considered 
by the RO as required by 38 C.F.R. § 20.1304.  Rather, the 
Veteran indicated he wanted the RO to review this evidence as 
he stated he believed it supported his claim to the extent 
that appeal to the Board was "unnecessary."  Therefore, 
this necessitates a remand in the instant case.

More importantly, however, is the fact that the service 
treatment records on file appear incomplete.  In fact, the RO 
acknowledged on the March 2007 Statement of the Case (SOC) 
that the only service treatment records on file were dated 
from September 1985 to November 1985 and in May 2000.  
Although the record indicates the RO made requests to verify 
the Veteran's periods of active service, it does not appear 
that similar effort(s) were made to obtain the outstanding 
service treatment records.  Inasmuch as such records are 
essential for a full understanding of the nature of the 
Veteran's hearing during his military service, the Board 
concludes that a remand is also required in order to request 
such records through official sources.

The Board further finds that as the Veteran's account of his 
in-service noise exposure to scud missiles has been conceded, 
and there is documented evidence of a left ear hearing loss 
disability as early as January 1999, he should be accorded a 
medical examination to address the etiology of this 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  The Board has already acknowledged 
that the evidence of record does not show the Veteran 
currently has a hearing loss disability of the right ear as 
defined by VA regulations.  However, as a new audio 
examination is already deemed necessary in this case, and 
would include findings as to the right ear, the Board will 
defer adjudicating the right ear on that basis since the new 
examination may show such a disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that the notification provided to 
the Veteran in conjunction with this case did not include the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As a remand is already required in 
this case, the Board concludes that the Veteran should be 
provided with such notification.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO also should obtain the 
names and addresses of all medical care 
providers who have treated the Veteran for 
his hearing loss since March 2007.  After 
securing any necessary release, the AMC/RO 
should obtain those records not on file.

3.  The AMC/RO should make another attempt 
to secure the Veteran's service treatment 
records through official channels for all 
of his periods of service, including from 
September 1972 to September 1975, November 
1990 to April 1991, June 1996 to March 
1997, and any service in the Reserves.

A response from any official source 
contacted regarding this request(s) must 
be received, and documented in the claims 
file, before readjudication of this claim 
to include whether any such records are 
actually available.

4.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any hearing loss disability meeting 
38 C.F.R. § 3.385 found to be present is 
directly related to active service, to 
include his account of noise exposure 
from scud missiles.

A complete rationale for any opinion 
expressed should be provided.

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the March 2007 SOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


